Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS


No. 20-BG-83

IN RE BABAK BAGHERI
                                                            2020 DDN 20
A Member of the Bar of the
District of Columbia Court of Appeals
Bar Registration. No. 465302


BEFORE: Thompson and McLeese, Associate Judges, and Steadman, Senior Judge.


                                   ORDER
                              (FILED –April 30, 2020)

      On consideration of the certified order of the Court of Appeals of Maryland
disbarring respondent by consent; this court’s January 29, 2020, order suspending
respondent pending resolution of this matter and directing him to show cause why
reciprocal discipline should not be imposed; the statement of Disciplinary Counsel;
and the supplemental statement of Disciplinary Counsel informing the court that
respondent filed his D.C. Bar R. XI, §14(g) affidavit on February 24, 2020; and it
appearing that respondent failed to file a response to this court’s order to show cause,
it is

       ORDERED that Babak Bagheri is hereby disbarred from the practice of law
in the District of Columbia, nunc pro tunc to February 24, 2020. See In re Sibley,
990 A.2d 483 (D.C. 2010); In re Fuller, 930 A.2d 194, 198 (D.C. 2007) (rebuttable
presumption of identical reciprocal discipline applies to all cases in which the
respondent does not participate).


                                   PER CURIAM